DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Claims 1-20, as originally filed, are pending.   

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
I.	Group 1, claims 1-8, directed to a method for preventing or treating colitis in an infant in need thereof, classified in A23L 33/40. 

II.	Group 2, claims 9-15, directed to a method for preventing loss of intestinal integrity in an infant in need thereof, classified in A61K 35/20.

III.	Group 3, claims 16-20, directed to a composition comprising human expressed milk and diamine oxidase, classified in A23C 9/206.

The inventions are distinct from each other for the following reasons:
The inventions of Groups 1 and 3 are directed to process of use and product, respectively.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the product as claimed can be used in a materially different process of using that product or (2) the process for using the product as claimed can be practiced with another materially different product (see MPEP § 806.05(h)).  In the instant case, the process of Group 1 for using the product as claimed can be practiced with another materially different product, such as the product of claim 16 that specifically comprises human expressed breast milk and diamine oxidase (DAO), since the DAO supplemented 
The inventions of Groups 1 and 2 are directed to distinct methods.  The inventions can be shown to be distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed are distinct (one from the other) in that the patient population in Group 1 is different than the patient population in Group 2, where Group 1 is a disease state, while Group 2 is not (i.e., Group 2 by feeding a nutritive formula to a healthy infant will keep the infant from losing intestinal integrity).  Thus, Groups 1 and 2 have different modes of operation and the effects of each method are distinct.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
The inventions of Groups 2 and 3 are directed to process of use and product, respectively.  The inventions can be shown to be distinct if either or both of the following 
Restriction for examination purposes as indicated is proper since the above-listed inventions are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction was not required because at least the following reason(s) apply:
In the instant case, in view of the above CPC classifications of the invention, the inventions have acquired a separate status in the art in view of their different classifications and will require different fields of search (for example, searching different CPC classifications or electronic resources, or employing different search queries) where 
Furthermore, Groups 1 and 2 include claims to patentably distinct species of the generic method which are as follows: 
(1)  If Group 1 or 2 is elected, Applicant needs to further select a single species of DAO-supplemented formula:

(1)(a) formula comprises human expressed breast milk (Group 1: claim 2; Group 2: claim 10), or

(1)(b) formula does not comprises human breast milk (Group 1: claim 4; Group 2: claim 12).

If Group 1 or 2 is selected, Applicant is required under 35 U.S.C. § 121 to elect a single species (i.e., for Group 1 or 2, elect the single DAO-supplemented formula from (1)(a) or (1)(b)) to which the claims shall be restricted to if no generic claim is finally held to be allowable.
The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  A reference that would anticipate and/or make obvious one of the species would not necessarily anticipate and/or make obvious another one.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of species and invention to be examined even though the requirement may be traversed (37 C.F.R. § 1.143) and (ii) identification of the claims encompassing the elected species and invention. 
The election of species and invention may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. § 1.144.  If claims are added after the election, Applicant must indicate which of these claims are readable on the elected invention or species.
Should Applicant traverse on the ground that the inventions are not patentably distinct and traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions and species are obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the inventions (or species) unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103 of the other invention (or species).
All claims directed to a non-elected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. § 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103 and 112.  Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined.  See MPEP § 821.04(b).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues.  See MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653


/Soren Harward/Primary Examiner, Art Unit 1631